       Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 1 of 8 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
THRIVE SENIOR LIVING, LLC,                         )
                                                   )
                        Plaintiff,                 )
                                                   )
               V.                                  )          CIVIL ACTION NO. 21-cv-4357
                                                   )
INNOVATIVE HEALTH, LLC,                            )
                                                   )
                        Defendant.                 )
                                                   )

                                            COMPLAINT

        COMES NOW Thrive Senior Living, LLC, (“Plaintiff”) and sets forth its Complaint

against Innovative Health, LLC (“Defendant”) as follows:

                                          JURISDICTION

        1.   This is an action for federal trademark infringement and unfair competition under the

United States Trademark Act of 1946, as amended, 15 U.S.C. § 1051 et seq.

        2.   This Court has jurisdiction over all causes of action set forth herein pursuant to 15

U.S.C. § 1121, 28 U.S.C. §§ 1331, 1338(a) and 1338(b).

        3.   Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 1391(b)

and § 1391(c) because Defendant committed the acts referenced in this Complaint within the

State of Illinois and within this judicial district and division, and/or because the Defendant is

subject to the court’s personal jurisdiction with respect to this action in this judicial district.

                                           THE PARTIES

        4.   Plaintiff is a Georgia limited liability company with its principal place of business at

3280 Peachtree Road NE, Ste. 750, Atlanta, Georgia 30305.
       Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 2 of 8 PageID #:2




        5.     On information and belief, Defendant is an Illinois limited liability company with its

principal place of business at 6177 N. Lincoln Ave. #301, Chicago, Illinois 60659.

                                        RELEVANT FACTS

                                  PLAINTIFF’S TRADEMARKS

        6.     Plaintiff owns, operates and/or manages independent living, assisted living, and

memory care communities under the name and marks THRIVE SENIOR LIVING and THRIVE

SENIOR LIVING (Stylized) (“Plaintiff’s Marks”).

        7.     Plaintiff has been providing these services under Plaintiff’s Marks in commerce in

the United States continuously since at least as early as 2012.

        8.     Plaintiff registered its THRIVE SENIOR LIVING Marks with the U.S. Patent and

Trademark Office (registration nos. 5,640,126 and 5,640,127). True and complete copies of the

Registrations are attached as Exhibit A, together with the U.S. Trademark Office status reports

for the registrations.

        9.     Plaintiff provides a variety of services at its communities, including memory care

services for residents with Alzheimer’s and other dementias.

        10. Plaintiff also provides short-term rehabilitation services at its communities.

        11. Plaintiff currently provides assisted living and memory care services under Plaintiff’s

Marks at twelve communities across thirteen states.

        12. As recently as May 2021, Plaintiff has been underwriting new development senior

living opportunities in the Chicago market, and continues to look for opportunities to expand into

that market.




                                                   2
      Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 3 of 8 PageID #:3




                          DEFENDANTS INFRINGING CONDUCT

         13. On information and belief, Defendant owns and/or operates long-term and short-term

care communities in and around Chicago under the name THRIVE (“Infringing Mark”).

         14. On information and belief, Defendant provides memory care services for persons

with Alzheimer’s disease and other dementias at its communities under the Infringing Mark.

         15. On information and belief, Defendant provides short-term rehabilitative care at its

communities under the Infringing Mark.

         16. On information and belief, Defendant began using the Infringing Mark for its

services no earlier than 2020, subsequent to Plaintiff’s first use and registration of Plaintiff’s

Marks.

         17. On information and belief, Defendant has registered the domain name

<thriveahead.com>.

         18. On information and belief, Defendant advertises its short-term and long-term care

communities at a website located at the URL www.thriveahead.com.

         19. On information and belief, Defendant’s use of the Infringing Mark has caused actual

consumer confusion, mistake, or deception regarding the source, sponsorship, or affiliation of

Defendant’s services.

         20. Plaintiff has not authorized Defendant to use Plaintiff’s Marks on or in connection

with short-term care, long-term care, or memory care services.

         21. Defendant had constructive notice of Plaintiff’s registered Marks pursuant to 15

U.S.C. § 1072.

         22. Plaintiff sent a letter to Defendant on June 29, 2021 date informing Defendant of

Plaintiff’s federal trademarks registrations, alerting Defendant to the confusion its use of


                                                3
      Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 4 of 8 PageID #:4




THRIVE had caused, and demanding that Defendant cease and desist further use of THRIVE for

its short- and long-term care communities. In response, Defendant refused to stop using the mark.

                                            COUNT I.

   FEDERAL TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1114

       23. Paragraphs 1-22 are realleged and incorporated herein by reference.

       24. Defendant’s use of the Infringing Mark in the advertising and sale of short-term

rehabilitative services and long-term memory care services is likely to cause confusion, or to

cause mistake, or to deceive, and is likely to cause purchasers and potential purchasers to falsely

believe that Defendant’s services are sponsored by, approved by, or affiliated with Plaintiff.

       25. Defendant’s Infringing Mark is confusingly similar to the Plaintiff’s Marks and the

unauthorized use of the Infringing Mark by Defendant in commerce is likely to cause damage

and other irreparable injury to Plaintiff unless such use is enjoined by this Court, Plaintiff having

no adequate remedy at law.

       26. Defendant’s use of marks in commerce that are identical and/or confusingly similar

to the Plaintiff’s Marks is an infringement of Plaintiff’s rights in and to its federally registered

Plaintiff’s Marks in violation of 15 U.S.C. § 1114.

       27. Upon information and belief, Defendant’s aforesaid acts have been and are being

committed with the knowledge that such acts are likely to cause confusion, or to cause mistake,

or to deceive. Defendant’s acts are therefore intentional, willful, and are maliciously calculated to

cause confusion, to cause mistake, or to deceive. As such, this is an exceptional case.

       28. In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover from Defendant,

jointly and severally: (1) its profits, (2) any damages sustained by Plaintiff, and (3) the costs of

the instant action. Further, based upon the nature of Defendants’ violation of Plaintiff’s



                                                 4
       Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 5 of 8 PageID #:5




trademark rights, Plaintiff is entitled to reasonable attorney’s fees and the trebling of such profits

or damages.

        29. Pursuant to 15 U.S.C. § 1117(b), this Court shall award Plaintiff three times

Defendants’ profits or Plaintiff’s damages, whichever amount is greater, together with its

reasonable attorney’s fees, due to Defendant’s intentional use of a mark or designation knowing

such mark or designation to be counterfeit.

        30. Pursuant to 15 U.S.C. § 1117(c), Plaintiff may elect to recover, in lieu of its actual

damages or Defendant’s profits, an award of statutory damages of not more than two million

dollars ($2,000,000) per counterfeit mark per type of goods or services sold, offered for sale, or

distributed in the United States for Defendant’s willful use of a counterfeit mark.

        31. Plaintiff has been or is likely to be irreparably damaged by Defendant’s use of

counterfeit marks in the United States, and will continue to be irreparably damaged unless

permanently enjoined by this Court.

                                            COUNT II.

                             FEDERAL UNFAIR COMPETITION
                            IN VIOLATION OF 15 U.S.C. § 1125(A)

        32. Paragraphs 1-22 are realleged and incorporated herein by reference.

        33. In providing short- and long-term care services in commerce in the United States

under the THRIVE Mark, Defendant has used in connection with its services a false designation

of origin that has or is likely to cause confusion, to cause mistake, or to deceive others to believe

that Defendant’s services are sponsored by, approved by, originate with, or are affiliated with

Plaintiff.

        34. Defendant has caused its services to be offered for sale in interstate commerce with

knowledge of such false designation of origin or description or representation.

                                                  5
       Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 6 of 8 PageID #:6




       35. Defendant has willfully promoted in commerce the sale of its services in a manner so

as to falsely designate an origin or an association with Plaintiff, with Plaintiff’s Marks, or with

Plaintiff’s services, so as to be likely to cause confusion or mistake among purchasers as to the

true origin, source, sponsorship, or affiliation of Defendant’s services, all to Defendant’s profit

and to Plaintiff’s damage.

       36. Plaintiff has been and/or will be irreparably damaged by the use of such false

designation and/or representation, and will continue to be irreparably damaged unless Defendant

is enjoined by this Court, Plaintiff having no adequate remedy at law.

       37. Defendant has intentionally traded upon the goodwill established by Plaintiff through

Defendant’s advertising and sales of its services under the Infringing Mark in interstate

commerce.

       38. Defendant’s acts constitute unfair competition, false designation of origin, and false

description in violation of 15 U.S.C. § 1125(a).

       39. In accordance with 15 U.S.C. § 1116, Plaintiff is entitled to a preliminary and

permanent injunction against the Defendant’s further use of the Infringing Marks.

       40. In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover from Defendant:

(1) its profits, (2) any damages sustained by Plaintiff, and (3) the costs of the instant action.

Further, based upon the nature of Defendant’s violation of Plaintiff’s trademark rights, Plaintiff

is entitled to reasonable attorney’s fees and the trebling of such profits or damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for a judgment of the Court as follows:

       1)      That Defendant, and those persons in active concert or participation with

Defendant, be preliminarily and permanently enjoined and restrained from offering or providing


                                                   6
       Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 7 of 8 PageID #:7




short-term care, long-term care, memory care, or related services, or promoting and/or

authorizing the sale or providing of such services, under the THRIVE Mark, or any other

designation, trademark or service mark that is likely to cause confusion, mistake, or deception as

to the source or sponsorship of Defendant’s services, or from otherwise infringing Plaintiff’s

THRIVE SENIOR LIVING Marks;

       2)      That Defendant be directed to file with the Court and serve upon Plaintiff, no later

than ten (10) days after the issuance of an injunction, a report in writing and under oath, setting

forth in detail the manner and form in which Defendant has complied with the injunction of the

immediately preceding paragraph and any other provision of this Court’s Order.

       3)      That an accounting be conducted and judgment be rendered against Defendant for:

               a) all profits received by Defendant from its sale of services under the THRIVE

                   Mark;

               b) all damages in an amount proven at trial from, inter alia, Defendant’s

                   trademark infringement pursuant to 15 U.S.C. § 1051;

               c) any other actual and compensatory damages in an amount not presently

                   known, but to be computed during the pendency of this action;

               d) alternatively, in lieu of its actual damages or Defendant’s profits, Plaintiff may

                   elect to recover statutory damages of not more than two million dollars per

                   mark per type of good or service sold or offered for sale for Defendant’s

                   intentional use of a counterfeit mark pursuant to 15 U.S.C. § 1117(c).

       4)      That any profits or damages assessed against Defendant for trademark

infringement and unfair competition be trebled as provided by 15 U.S.C. § 1117;




                                                 7
      Case: 1:21-cv-04357 Document #: 1 Filed: 08/16/21 Page 8 of 8 PageID #:8




          5)     That Defendant be required to pay to Plaintiff monetary damages to be used for

corrective advertising to be conducted by Plaintiff.

          6)     That Plaintiff have and recover its expenses in this suit, including but not limited

to its reasonable attorneys’ fees and expenses, recoverable under 15 U.S.C. § 1117(a).

          7)     That Plaintiff have such other and further relief as this Court may deem just and

proper.

          Respectfully submitted August 16, 2021.


                                                       /s/ Steven P. Mandell

                                                       Mark L. Seigel
                                                       THE SEIGEL LAW FIRM LLC
                                                       Georgia Bar No. 634617
                                                       1397 Carroll Dr NW
                                                       Atlanta, GA 30318
                                                       Main: (770) 395-5920
                                                       Fax: (770) 395-5921
                                                       seigel@addipvalue.com

                                                       Steven P. Mandell (ARDC No. 6183729)
                                                       MANDELL MENKES LLC
                                                       1 N. Franklin St., Suite 3600
                                                       Chicago, IL 60606
                                                       Main: (312) 251-1000
                                                       Fax: (312) 251-1010
                                                       smandell@mandellmenkes.com

                                                       Attorneys for Plaintiff




                                                   8
